Dear Executive Director Hollander,
¶ 0 The Attorney General has received your letter asking for an official opinion addressing, in effect, the following question:
May a retired firefighter who is receiving benefits from theOklahoma Firefighters Pension and Retirement System serve in anycapacity for compensation in a municipal fire department in theState of Oklahoma and continue to receive benefits from theretirement system?
¶ 1 The statute most relevant to answering your question is 11O.S. 49-106 (1981), which provides in pertinent part:
  Any fire fighter who reaches the fire fighter's normal retirement date shall be entitled, upon written request, to retire from such service and be paid from the System a monthly pension equal to the member's accrued retirement benefit; provided, that the pension shall cease during any period of time the member may thereafter serve for compensation in any municipal fire department in the state.
(Emphasis added).
¶ 2 In construing or interpreting any statute the goal is to determine and follow legislative intent. Humphrey v. Denney,757 P.2d 833 (Okla. 1988); Fuller v. Odom, 741 P.2d 449 (Okla. 1987). This statute, on its face, prohibits a retiree from receiving continued pension benefits if he or she works for compensation in a municipal fire department.
¶ 3 Your question implies that this prohibition may be avoided, if the retiree is employed in a capacity other than that of a firefighter (e.g., as a fire marshal). The words used by the Legislature, however, extend the prohibition to any service for compensation. Where the language of a statute is plain and unambiguous and its meaning clear and no occasion exists for application of the rules of statutory construction, the statute should be accorded the meaning as expressed by the language therein employed. Cavett v. Geary Board of Education,587 P.2d 991 (Okla. 1978). Whether any particular position of employment is within a municipal fire department is, of course, a question of fact for the Board's determination.
¶ 4 It is, therefore, the official opinion of the AttorneyGeneral that the proviso of 11 O.S. 49-106 (1981), prevents aservice-retired fire fighter from continuing to receive benefitsfrom the Oklahoma Firefighters Pension and Retirement Systemwhile serving for compensation in any capacity or rank as amember of or in a municipal fire department in the State ofOklahoma.
ROBERT H. HENRY ATTORNEY GENERAL OF OKLAHOMA
NED BASTOW ASSISTANT ATTORNEY GENERAL